Citation Nr: 1235174	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 22, 2004 for the grant of service connection for diabetes mellitus and associated disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from March 1964 to February 1966.  The veteran died in September 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that (for accrued benefits purposes) granted service connection for diabetes mellitus and various secondary disabilities and assigned the effective date at issue.  In June 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the appellant sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.


FINDINGS OF FACT

1.  A liberalizing regulation, effective May 8, 2001, added type 2 diabetes mellitus to the disabilities for which service connection could be awarded on a presumptive basis as due to herbicide exposure in Vietnam. 

2.  The first communication from the Veteran evidencing an intent to file a claim of service connection for diabetes mellitus (and various disabilities as secondary to diabetes) was received on July 22, 2005, well beyond a year after his separation from active duty. 

3.  Based on the liberalizing regulation, the RO granted service connection for the diabetes and related disabilities effective July 22, 2004 (one year prior to the date of receipt of the Veteran's claim).  


CONCLUSION OF LAW

An effective date prior to July 22, 2004 is not warranted for the award (for accrued benefits purposes) of service connection for diabetes mellitus and various secondary disabilities.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.152, 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 letter and the January 2010 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards.  The appellant has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of [but not associated with the] record is identified.  The appellant has not identified any evidence pertinent to the instant appeal that is outstanding.  

Moreover, the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The VCAA does not affect matters on appeal, as here, where the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (a).  The evidence in the file at date of death includes any records of which the VA had had constructive notice, such as records at VA medical facilities, whether or not they had been associated with the veteran's claims file.  See Bell v. Derwinski, 2. Vet. App. 611 (1992); Hayes v. Brown, 4. Vet. App. 353, 360-61 (1993).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  The Veteran had a pending of service connection for diabetes mellitus at the time of his death.  

An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  In the case at hand, the Veteran died in September 2005 and the appellant filed her claim in July 2006.  Therefore, the claim for accrued benefits was timely filed. 

[The Board notes that the law pertaining to accrued benefits was amended in 2003 to remove the two-year limitation on accrued benefits so that a claimant may receive the full amount of an award for accrued benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment applies to deaths occurring on or after December 16, 2003; thus, it applies in the present case.]

The appellant argues that the effective date of the award of service connection for diabetes mellitus and various disabilities secondary to diabetes mellitus should be retroactive to when the Veteran became ill due to diabetes mellitus (in 1982).  See June 2012 videoconference hearing transcript, p. 3 and appellant's letter received October 22, 2008.  She further argues that "VA had constructive notice of all his disabilities that he was treated and hospitalized for" and VA was aware that he was suffering from type 2 diabetes mellitus when he was treated at the VA hospital.  See VA Form 21-4138, dated May 11, 2007 and VA Form 9, dated February 19, 2010.  

A review of the record found that VA received the Veteran's initial claim seeking service connection for diabetes mellitus on July 22, 2005.  There is no prior claim of service connection for this disability, either formal or informal, in the record.  

The Veteran died in September 2005, and the appellant filed a claim for accrued benefits in July 2006.  For accrued benefits purposes, the appellant takes her husband's claim as it stands at the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996).

A November 2007 rating decision granted service connection for diabetes mellitus and associated disabilities effective June 22, 2004 (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure), for accrued benefits only.

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

If the award of compensation is based on a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2011).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c). 
The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  [The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).]  

As the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for diabetes mellitus prior to July 22, 2005, this claim does not fall under the Nehmer-generated exception to the general regulatory criteria governing effective dates of awards of service connection.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.

The Veteran's original claim seeking service connection for diabetes mellitus was received by VA on July 22, 2005, more than one year after the effective date of the liberalizing law which added diabetes mellitus to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Thus, the appropriate effective date for the awards of service connection (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure) is July 22, 2004, one year prior to the date of receipt of the Veteran's claim.  38 C.F.R. § 3.114(a)(3).  This is the effective date which has been assigned, and an earlier effective date is not warranted.  Id.

The appellant argues that an earlier effective is warranted because VA was aware/on notice of the Veteran's disabilities, including diabetes mellitus, when he was receiving VA and private treatment.  However, there is no provision in the law for awarding an earlier effective date on such basis.  The mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).  Furthermore, VA medical records cannot constitute an informal claim unless service connection has previously been established, or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2009).  Therefore, the fact that the Veteran was treated for diabetes in a VA or private facility does not constitute an informal claim, and has no bearing in this matter.

There is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for diabetes mellitus prior to July 22, 2005.  Nothing in the claims file received during this time period may be construed as either a formal or informal claim seeking service connection for diabetes mellitus.  Neither the appellant nor her representative has alleged that the Veteran had submitted an earlier application for service connection for diabetes mellitus.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for diabetes mellitus and associated disabilities for accrued benefits purposes is July 22, 2004, and that the appeal seeking an effective date prior to that date must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than July 22, 2004, for the grant (for accrued benefits purposes) of service connection for diabetes mellitus and associated disabilities is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


